Title: From James Madison to John Read, Jr., 6 May 1802
From: Madison, James
To: Read, John, Jr.


Sir,Department of State, Washington May 6: 1802.
The President having ratified the late Convention with England it is necessary that the expenses incident to the Sixth Article of the Treaty between the two Countries should immediately cease. You will be pleased to give instructions to the Special Agents employed under that Article conformably with this Intimation, and to consider the establishment of your own Office, including all the appointments in it, as likewise at an end. Mr. Evans will deliver to you the books and papers in his possession, belonging to the United States, and you will place them, with the others under your care, in some safe depositary at Philadelphia, where they may remain ’till they can be conveniently removed to this place. I am, very respectfully &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   The work of the commission appointed under article 6 of the Jay treaty to negotiate a settlement of pre–Revolutionary War debts owed to British nationals was annulled by the convention of 8 Jan. 1802, which provided that the U.S. pay the sum of £600,000 sterling to Great Britain to discharge all claims made upon U.S. citizens under the article (Moore, International Adjudications, 3:356; see also Rufus King to JM, 9 and 11 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:380–81, 383–85).




   
   Griffith Evans, secretary of the commission, handed the papers to U.S. agent Read and to William Moore Smith, the British agent (Moore, International Adjudications, 3:22, 346–47; JM to Evans, 7 May 1802).


